Order filed August 11, 2020




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00986-CV
                                    ____________

              IN THE INTEREST OF A.V.T.R., A CHILD, Appellant


                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-68957

                                     ORDER

      Appellant A.R.’s brief was due July 30, 2020. No brief or motion to extend
time has been filed. Unless appellant files a brief with this court on or before August
31, 2020, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.